SUPREME COURT TERRITORY OF MICHIGAN TOWIT
SEPTEMBER TERM IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY
George Washington Rouse & Silas Smith plffs. vs Stephen Mack and Otis Fisher Defts. Action sur case Action sur case &c Plea
And now the said Stephen Mack one of the defendants in this suit, comes by Woodbridge & Lanman his Attorneys & protesting the he in no wise assumed & promised as the plaintiffs in their declaration hath alledged for plea saith that the said Otis Fisher one of the defendants is dead and died during the pendency of this suit — before any interlocutory judgment had been rendered therein & before the said plaintiffs filed their said declaration to wit on or about the third day of May of the year of our Lord one thousand eight hundred & twenty in Canada towit in the Territory of Michigan *611& this he is ready to verify & therefore prays judgment of the said writ & that the same and the proceedings in the premises may be quashed & for nothing holden &c
Woodbridge & Lanman

[In the handwriting of William Woodbridge]